Title: From Thomas Jefferson to Garreau, 22 December 1785
From: Jefferson, Thomas
To: Garreau, M.



Sir
Paris Dec. 22. 1785.

I have received the letter of the 17th. inst. with which you were pleased to honour me, proposing to sell to the United states of America a set of Anatomical paintings. But as objects of this nature are not comprehended among those allotted to me, I am unauthorized to treat on the subject. I may even add that they are foreign to the office of Congress, whose powers as defined by the Articles of our Confederation, do not extend to the public education. This remains with the separate legislature of each state. It would therefore be fruitless for me to convey the proposition to Congress. Perhaps, were you to address it to the Consuls of France residing within the several states, some one of those states might be found disposed to make the purchase. I have the honour to be Sir Your most obedient & most humble servant,

Th: Jefferson

